DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The references cited in the IDS filed on 07/06/2022 have been considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Lauren Schneider on 03/22/2022 (see Examiner Interview Summary Record dated mailed out on 04/06/2022). The amendments provides consistency among claim terms,
including full antecedent basis and consistency with the disclosure, and clarifies the invention
subject matter.

	Please amend the claims as follows:
1.       (Currently Amended) A catheter comprising:
an elongated body;
a distal member distal of the elongated body, the distal member having a support member and a configuration;
a control handle proximal of the elongated body;
a magnetic-based sensor assembly including at least one conducting member comprising a wire having first and second ends, the wire comprising:
a coil region that is wrapped around the support member; and
a joint region adjacent the coil region, the joint region comprising:
a first connection of the first end of the wire to a cable member at a first location proximal of the coil region, and
a second connection of the second end of the wire to the cable member at a second location proximal of the coil region, wherein the second end of the wire extends through the coil region from a distal end of the coil region to the second location proximal of the coil region,
a first strain relief construction comprising a first plurality of windings of the cable member around the support member proximal of the coil region, and
a second strain relief construction comprising a second plurality of windings of the cable member around the support member proximal of the coil region, the second plurality of windings of the cable member being spaced from the first plurality of windings of the cable member;
wherein the cable member being adapted to transmit a signal providing
location information from the at least one conducting member to a mapping and localization system, and wherein the joint region provides strain relief to the coil region and the cable member from detaching.

	Claim 2 is canceled. 


10.        (Currently Amended) The catheter of claim 1, wherein the second plurality of windings of the cable amounts to at least 720 degrees of winding around the support member. 
15. (Currently Amended) The catheter of claim 14, wherein 
covers the second strain relief construction.

16.      (Currently Amended)  The catheter of claim 1, wherein the at least one conducting member of the magnetic-based sensor assembly includes at least three conducting members, each of the at least three conducting members comprising a respective wire having respective first and second ends, each respective wire comprising:
a respective coil region wrapped on the support member at a respective location along a length of the support member, and
                        a respective joint region adjacent its respective coil region, the respective
joint region comprising:
a first respective connection of the first respective end of its respective wire to a respective cable member at a first respective location proximal of its respective coil region, and
a second respective connection of the second respective end of its respective wire to the respective cable member at a second respective location proximal of its respective coil region,
a first respective strain relief construction comprising a first                     respective plurality of windings of the respective cable member around the support member, and
a second respective strain relief construction comprising a second respective plurality of windings of the respective cable member around the support member, the second respective plurality of windings of the respective cable member being spaced from the first respective plurality of windings of the respective cable member;
each respective cable member being adapted to transmit a respective
signal providing location information from its respective conducting member to the
mapping and localization system, and each respective joint region provides strain relief to its its respective cable member from detaching.

17.      (Currently Amended)       The catheter of clam 16, wherein the second respective end of its respective wire extends through its respective coil region from a distal end of its respective coil region to the second respective location proximal of its respective coil region.
18.      (Currently Amended)       The catheter of claim 16, wherein the first respective end of its respective wire forms a first respective amount of slack in its respective wire between the proximal end of its respective coil region and its first respective connection, and/or the second end of its respective wire forms a second respective amount of slack in its respective wire between the proximal end of its respective coil region and its second respective connection.


REASONS FOR ALLOWANCE
Claims 1, and 3-20 are allowed over prior arts of record.
Upon further consideration and in view of Applicant’s response (see top of page 7 in applicant’s response filed on 01/11/2021), the previous rejection under 35 USC 112 (b) to claims 3-4 has been withdrawn. 
The previous double patent rejection has been withdrawn in view of Applicant’s amendments to claim 1 and in view of Applicant’s remark (seecon bottom of page 10 to top of page 11 in applicant’s response filed on 01/11/2021, with respect to Double Patent rejection). 
The following is an Examiner's statement for reason for allowance: the prosecution
history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e). Specifically, the substance of Applicant’s arguments/remarks with respect claim limitations a first strain relief construction comprising a first plurality of windings of the cable member around the support member proximal of the coil region, and
a second strain relief construction comprising a second plurality of windings of the cable member around the support member proximal of the coil region, the second plurality of windings of the cable member being spaced from the first plurality of windings of the cable member, filed on 11/11/2021 are persuasive, as such the reason for allowance are in probability evident from the record.  Furthermore, upon further consideration of prior art Taniguchi, the examiner note that Taniguchi does not explicitly disclose wherein the second end of the wire extends through the coil region from a distal end of the coil region to the second location proximal of the coil region.  Therefore, none of the prior arts in record or combination thereof teach or fairly suggest the independent claim 1 is individually when all the limitations are taken as a whole.
Regarding claim 1, none of the prior arts in record or combination thereof teaches or fairly well suggests a catheter comprising a joint region adjacent the coil region, the joint region comprising: a first connection of the first end of the wire to a cable member at a first location proximal of the coil region, and a second connection of the second end of the wire to the cable member at a second location proximal of the coil region, wherein the second end of the wire extends through the coil region from a distal end of the coil region to the second location proximal of the coil region, a first strain relief construction comprising a first plurality of windings of the cable member around the support member proximal of the coil region, and a second strain relief construction comprising a second plurality of windings of the cable member around the support member proximal of the coil region, the second plurality of windings of the cable member being spaced from the first plurality of windings of the cable member, and the joint region provides strain relief to the coil region and the cable member from detaching, in combination with the other features in claim 1.
Furthermore, none of the references cited in the IDS filed on 07/06/2022 or combination thereof teaches or fairly well suggests the allowable subjected matter stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793